915 F.2d 1557
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William LANGTON, Petitioner, Appellant,v.James BENDER, Respondent, Appellee.
No. 90-1281.
United States Court of Appeals, First Circuit.
Sept. 19, 1990.

Appeal From The United States District Court For The District of Massachusetts, Mark L. Wolf, District Judge.
William Langton on brief, pro se.
James M. Shannon, Attorney General and Judy G. Zeprun, Assistant Attorney General, On Memorandum In Support Of Motion For Summary Disposition, for appellee.
D.Mass.
AFFIRMED.
Before BREYER, Chief Judge, and LEVIN H. CAMPBELL and CYR, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm the district court's order of dismissal substantially for the reasons set out in the magistrate's report and recommendation, dated February 23, 1989, and in the district court's memorandum and order, dated October 2, 1989.


2
Affirmed.